Citation Nr: 1429008	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating greater than 50 percent for major depressive disorder, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in May 2010, and he and a relative, J.R., also testified before a Decision Review Officer (DRO) in April 2009.  Transcripts of both hearings are of record. 

The Board remanded this case for further development in December 2010.  While on remand, a 50 percent rating for the Veteran's major depressive disorder was granted by rating decision dated in April 2012 for the entire period on appeal. 

Service connection claims for migraine headaches and a lumbar spine disorder were previously before the Board and remanded for further development.  These claims have since been granted in a June 2012 rating decision, and therefore are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned or the effective date of service connection).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure an informed decision, and to afford it every due consideration.

The Veteran's outstanding Social Security Administration (SSA) records must be obtained.  According to a June 2013 rating decision, SSA recently awarded disability benefits in part due to the Veteran's depressive disorder, finding that he was disabled for SSA purposes since August 2008.  As the SSA records may have a bearing on the evaluation of his psychiatric disorder, they must be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran last underwent a VA psychiatric examination in March 2011.  VA records dated since that time reflect fluctuations in his depressive disorder since that time, including a September 2012 VA treatment record reflecting worsening symptoms of depression without any apparent cause.  Moreover, SSA has since awarded disability benefits based in part on the Veteran's depressive disorder.  As the VA examination is now over three years old and there is evidence of a possible worsening of symptoms since that time, a new examination must be performed to assess the current level of severity of this disability.  Although TDIU is now in effect since May 2012, the issue of entitlement to a higher initial rating for the Veteran's psychiatric disorder, including TDIU based on this disorder alone, is not moot, as the award of a higher rating could potentially qualify him for other types of benefits, such as special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2009).

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records dated since September 2012 and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the January 2011 Social Security Administration disability determination and all associated medical records and add them to the claims file. 

2. Obtain the Veteran's VA treatment records from the Providence VA Medical Center, Rhode Island, dated since September 2012 and associate them with the claims file.

3. Then, schedule the Veteran for a VA Mental Disorders examination to assess the current level of severity of his major depressive disorder.  The appropriate disability benefits questionnaire should be completed for this purpose, if possible. 

4. Finally, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



